IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0070
                             Filed August 19, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID JOSEPH VANCE JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Mark J.

Eveloff, Judge.



      A defendant appeals the district court’s denial of his motion to correct an

illegal sentence. AFFIRMED.



      Marti D. Nerenstone, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Matthew Wilber, County Attorney, and Margaret Popp-Reyes, Assistant

County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                        2


VAITHESWARAN, P.J.

      In 1999, a jury found David Vance guilty of three counts of first-degree

robbery.   This court subsequently affirmed his judgment and sentence.        See

State v. Vance, No. 99-1316, 2000 WL 1724579, at *5 (Iowa Ct. App. Nov. 20,

2000). Almost fourteen years later, Vance filed a motion to correct an illegal

sentence. He asserted (1) “the sentence was illegally imposed . . . because the

judge did not explain its reasons for imposing consecutive terms in addition to its

reasons for the sentences on each individual count” and (2) juveniles have

“lessened culpability” under recent jurisprudence and, if the court does not

recognize his “lessened culpability,” he would be “denied due process and equal

protection of law as well as being subjected to cruel and unusual punishment.”

      The district court concluded Vance’s challenge to the sentencing court’s

reasons for imposition of the sentence was a “procedural error” that was waived.

The court next concluded recent precedent in the juvenile sentencing area was

inapplicable because Vance was not a juvenile at the time he committed the

crimes.

      On appeal, Vance reiterates the challenges he raised in the district court

and, in addition, asserts (1) the State engaged in prosecutorial misconduct during

the sentencing hearing, (2) the sentencing court made inappropriate comments

“totally unrelated to the circumstance of the crimes,” and (3) the sentencing court

“improper[ly] consider[ed]” his juvenile offense history. These issues were not

raised in Vance’s motion or amended motion to correct illegal sentence or at the

hearing on the motion, and were not decided by the district court. But, in Vance’s

view, all the issues he raises implicate the legality of his sentence and,
                                         3

accordingly, may be raised at any time. See Veal v. State, 779 N.W.2d 63, 65

(Iowa 2010) (“[A] claim that a sentence is illegal may be raised at any time.”).

       Vance’s challenge based on the sentencing court’s failure to give reasons

for the imposition of consecutive sentences as well as the three additional issues

he raises on appeal, do not implicate the legality of his sentence. They raise

procedural errors in sentencing. “A defective sentencing procedure does not

constitute an illegal sentence,” which may be raised at any time. See Tindell v.

State, 629 N.W.2d 357, 359-60 (Iowa 2010); see also State v. Wilson, 294
N.W.2d 824, 825 (Iowa 1980) (concluding failure to state reasons for sentence

was not an issue that could be raised at any time); State v. Means, No. 11-0492,

2012 WL 3195975, at *3 (Iowa Ct. App. Aug. 8, 2012) (stating claim that

sentencing court failed to articulate reasons for consecutive sentences was a

challenge to how the sentence was imposed rather than a challenge to the actual

sentence and could not be raised at any time). It is simply too late to consider

those issues.

       Vance’s constitutional challenge based on his youth would implicate the

legality of his sentence.    See Veal, 779 N.W.2d at 64-65 (citing State v.

Bruegger, 773 N.W.2d 862, 870-72 (Iowa 2009)). However, as the district court

found, Vance was not a juvenile when he committed the crimes; he was nineteen

years old.   Vance nonetheless believes cogent reasons exist to extend the

protections afforded juveniles to young adults.

       The court addressed this issue in State v. Lyle, 854 N.W.2d 378, 400-01

(Iowa 2014). The court held “all mandatory minimum sentences of imprisonment

for youthful offenders are unconstitutional under the cruel and unusual
                                           4

punishment clause in article I, section 17 of our constitution.” Lyle, 854 N.W.2d

at 400. The court went on to limit the holding as follows:

       Furthermore, our holding today has no application to sentencing
       laws affecting adult offenders. Lines are drawn in our law by
       necessity and are incorporated into the jurisprudence we have
       developed to usher the Iowa Constitution through time. This case
       does not move any of the lines that currently exist in the sentencing
       of adult offenders.

Id. at 403. In light of this limitation, Vance cannot avail himself of Lyle.

       We have repeatedly said as much in unpublished opinions. See State v.

Walztoni, No. 14-0843, 2015 WL 1331646, at *1 n.1 (Iowa Ct. App. Mar. 25,

2015) (stating eighteen-year-old defendant’s challenge to the mandatory

minimum aspect of his sentence was not controlled by Lyle); State v. Clayton,

No. 14-0451, 2014 WL 7343751, at *4 (Iowa Ct. App. Dec. 24, 2014) (same);

State v. Ryun, No. 14-0559, 2014 WL 6977253, at *1 n.2 (Iowa Ct. App. Dec. 10,

2014) (same); State v. Cox, No. 13-0991, 2014 WL 4230196, at *2 (Iowa Ct. App.

Aug. 27, 2014) (same); Quigley v. State, No. 12-1121, 2014 WL 4243262, at *1

(Iowa Ct. App. Aug. 27, 2014) (holding Quigley should be resentenced consistent

with Lyle, but because some crimes occurred when Quigley was eighteen, “the

district court may need to differentiate between offenses Quigley committed as a

juvenile and those he committed as an adult”). While these opinions carry no

precedential value, we find them persuasive, as did the district court.

       Vance tangentially appears to raise other constitutional issues. We find

no basis to consider them. See Soo Line R.R. Co. v. Iowa Dep’t of Transp., 521
N.W.2d 685, 691 (Iowa 1994) (holding random mention of an issue, without

analysis or argument is insufficient to prompt consideration by appellate court).
                                       5


      We affirm the district court’s denial of Vance’s motion to correct illegal

sentence.

      AFFIRMED.